              Case: 4:18-cr-00872-HEA Doc. #: 5 Filed: 10/18/18 Page: 1 of 2 PageID #: 13




                                         UNITED STATES DISTRICT COURT
                                         EASTERN DISTRICT OF MISSOURI
                                               EASTERN DIVISION
                                                                                                   f-'ILED
         UNITED STATES, OF AMERIC4,                     )
                                                        )                                      OCT 1 8 2018
                            Plaintiff,                  )

         v.
                                                        )
                                                        )
                                                                                           EASTERN Qi STRICT OF
                                                                                                  S7. LOUIS
                                                                                                               io
                                                                                             U. S. DISTRICT COUR


                                                        )
     ,   DEMON WARD,                                    )
                                                        )
                            Defendant.                  )
                                                                 4:18-CR-00872 HEA/JMB

                            MOTION FOR PRETRIAL DETENTION AND HEARING

                 Comes now the United States of America, by and through Attorneys, Jeffrey B. Jensen, United

    States Attorney for the Eastern District of Missouri, and Cassandra J. Wiemken, Assistant United States

    Attorney for said District, and moves the Court to order Defendant detained pending trial, and further

    requests that a detention hearing be held three (3) days from the date of Defendant's initial appearance

    before the United States Magistrate pursuant to Title 18, United States Code, §3141, et seq.

                 As and for its grounds, the United States of America states as follows:

                   1.     Defendant is charged with offenses for which a maximum term of imprisonment

         of ten years or more is prescribed in the Controlled Substances Act (Title 21, United States Code,

         Section 801, et seq.), or chapter 705 of Title 46 (Maritime Drug Law Enforcement), specifically

         possession with intent to distribute fentanyl. Defendant is also charged with violatin~.Title 18,

         United States Code, Sections 922(g)(l) and 924(c).

                   2.     Accordingly, a rebuttable presumption arises pursuant to Title 18, United States

         Code, Section 3142(e)(3) that there are no conditions or combination of conditions which will

         reasonably assure the appearance of the defendant as required, and the safety of any other person

         and the community.
/
Case: 4:18-cr-00872-HEA Doc. #: 5 Filed: 10/18/18 Page: 2 of 2 PageID #: 14




     WHEREFORE, the United States requests this Court to order Defendant detained prior to

trial, and further to order a detention hearing three (3) days from the date of Defendant's initial

appearance.

                                                     Respectfully submitted,

                                                     JEFFREY B. JENSEN
                                                     United States Attorney

                                                         Isl Cassandra J. Wiemken
                                                     CASSANDRA J. WIEMKEN, #91586KY
                                                     Assistant United States Attorney
